Name: Council Decision 2011/137/CFSP of 28Ã February 2011 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  civil law;  rights and freedoms;  defence;  cooperation policy;  criminal law;  Africa;  technology and technical regulations
 Date Published: 2011-03-03

 3.3.2011 EN Official Journal of the European Union L 58/53 COUNCIL DECISION 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 February 2011, the European Union expressed its grave concern regarding the situation unfolding in Libya. The EU strongly condemned the violence and use of force against civilians and deplored the repression against peaceful demonstrators. (2) The EU reiterated its call for an immediate end to the use of force and for steps to address the legitimate demands of the population. (3) On 26 February 2011, the United Nations Security Council (the Security Council) adopted Resolution 1970 (UNSCR 1970 (2011)) which introduced restrictive measures against Libya and against persons and entities involved in serious human rights abuses against persons in Libya, including by being involved in attacks, in violation of international law, on civilian populations and facilities. (4) In view of the seriousness of the situation in Libya, the EU considers it necessary to impose additional restrictive measures. (5) In addition, further Union action is needed in order to implement certain measures. HAS ADOPTED THIS DECISION: Article 1 1. The direct or indirect supply, sale or transfer of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Libya by nationals of Member States or from or through the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, training or other assistance, including the provision of armed mercenary personnel, related to military activities or to the provision, maintenance and use of items referred to in paragraph 1, to any natural or legal person, entity or body in, or for use in, Libya; (b) provide, directly or indirectly, financial assistance related to military activities or to the provision, maintenance and use of items referred to in paragraph 1, to any natural or legal person, entity or body in, or for use in, Libya; (c) participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the supply, sale or transfer of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use; (b) other supply, sale or transfer of arms and related material; (c) the provision of technical assistance, training or other assistance, including personnel, related to such equipment; (d) the provision of financial assistance related to such equipment; as approved in advance, where appropriate, by the Committee established pursuant to paragraph 24 of UNSCR 1970 (2011) (the Committee): 2. Article 1 shall not apply to the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the European Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 3 The procurement by nationals of Member States, either using their flag vessels or aircraft, of the items referred to in Article 1(1) from Libya shall be prohibited, whether or not originating in the territory of Libya. Article 4 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements, all cargo to and from Libya, in their territory, including their seaports and airports, if they have information that provides reasonable grounds to believe that the cargo contains items the supply, sale, transfer or export of which is prohibited under this Decision. 2. Member States shall, upon discovery, seize and dispose of (such as through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal) items whose supply, sale, transfer or export is prohibited under this Decision. 3. Member States shall cooperate, in accordance with their national legislation, with inspections and disposals undertaken pursuant to paragraphs 1 and 2. 4. Aircrafts and vessels transporting cargo to and from Libya shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. Article 5 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) persons listed in Annex I to UNSCR 1970 (2011), and additional persons designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), as listed in Annex I; (b) persons not covered by Annex I involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or acting for or on their behalf or at their direction, as listed in Annex II. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1(a) shall not apply where the Committee determines that: (a) travel is justified on the grounds of humanitarian need, including religious obligation; or (b) an exemption would further the objectives of peace and national reconciliation in Libya and stability in the region; 4. Paragraph 1(a) shall not apply where: (a) entry or transit is necessary for the fulfilment of a judicial process; or (b) a Member State determines on a case-by-case basis that such entry or transit is required to advance peace and stability in Libya and the Member State subsequently notifies the Committee within forty-eight hours after making such a determination. 5. Paragraph 1(b) shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 6. Paragraph 5 shall be considered as applying also in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 7. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 5 or 6. 8. Member States may grant exemptions from the measures imposed under paragraph 1(b) where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Libya. 9. A Member State wishing to grant exemptions referred to in paragraph 8 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more Council members raise an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 10. In cases where, pursuant to paragraphs 5, 6, and 8, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 6 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by: (a) persons and entities listed in Annex II to UNSCR 1970 (2011), and additional persons and entities designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), or by individuals or entities acting on their behalf or at their direction, or by entities owned or controlled by them, as listed in Annex III; (b) persons and entities not covered by Annex III involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or by individuals or entities acting on their behalf or at their direction, or by entities owned or controlled by them, as listed in Annex IV, shall be frozen. 2. No funds, other financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of, natural or legal persons or entities referred to in paragraph 1. 3. Exemptions may be made for funds, financial assets and economic resources which are: (a) necessary for basic expenses, including payment of foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services in accordance with national laws; or (c) intended exclusively for payment of fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds, other financial assistance and economic resources; after notification by the Member State concerned to the Committee, where appropriate, of the intention to authorise access to such funds, other financial assets or economic resources and in the absence of a negative decision by the Committee within five working days of such notification. 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to the Committee, where appropriate, and approval by the Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds, other financial assets and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered before the date of adoption of UNSCR 1970 (2011), and is not for the benefit of a person or entity referred to in paragraph 1, after notification by the Member State concerned to the Committee, where appropriate; 5. Paragraph 1 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1 and after notification by the relevant Member State to the Committee, where appropriate, of the intention to make or receive such payments or to authorise the unfreezing of funds, other financial assets or economic resources for this purpose, 10 working days prior to such authorisation. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings due on those accounts; or (b) payments due under contracts, agreements or obligations that arose before the date on which those accounts became subject to restrictive measures; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 7 No claims, including for compensation or any other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided upon pursuant to UNSCR 1970 (2011), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by this Decision, shall be granted to the designated persons or entities listed in Annexes I, II, III or IV, or any other person or entity in Libya, including the Government of Libya, or any person or entity claiming through or for the benefit of any such person or entity. Article 8 1. The Council shall implement modifications to Annexes I and III on the basis of the determinations made by the Security Council or by the Committee. 2. The Council, acting on a proposal from Member States or from the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the lists in Annexes II and IV and adopt modifications thereto. Article 9 1. Where the Security Council or the Committee lists a person or entity, the Council shall include such person or entity in Annexes I or III. 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 5(1)(b) and 6(1)(b), it shall amend Annexes II and IV accordingly. 3. The Council shall communicate its decision to the person or entity referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 10 1. Annexes I, II, III and IV shall include the grounds for listing of listed persons and entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I and III. 2. Annexes I, II, III and IV shall also contain, where available, the information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I and III. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annexes I and III shall also include the date of designation by the Security Council or by the Committee. Article 11 In order to maximise the impact of the measures laid down in this Decision , the Union shall encourage third States to adopt similar restrictive measures. Article 12 1. This Decision shall be reviewed, amended or repealed as appropriate, notably in the light of relevant decisions by the Security Council. 2. The measures referred to in Articles 5(1)(b) and 6(1)(b) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred in Article 8(2), that the conditions for their application are no longer met. Article 13 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T. ANNEX I List of persons referred to in Articles 5(1)(a) 1 AL-BAGHDADI, Dr Abdulqader Mohammed Passport number: B010574. Date of birth: 01.07.1950. Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Date of UN designation: 26.2.2011. 2. DIBRI, Abdulqader Yusef Date of birth: 1946. Place of birth: Houn, Libya. Head of Muammar QADHAFI's personal security. Responsibility for regime security. History of directing violence against dissidents. Date of UN designation: 26.2.2011. 3. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 26.2.2011. 4. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 26.2.2011. 5. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 26.2.2011. 6. QADHAF AL-DAM, Sayyid Mohammed Date of birth:1948. Place of birth: Sirte, Libya. Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Date of UN designation: 26.2.2011. 7. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 8. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.09.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 9. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 11. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 12. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 13. QADHAFI, Saadi Passport number: 014797. Date of birth: 25.05.1973. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 14. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 15. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.06.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 16. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 26.2.2011. ANNEX II List of persons referred to in Articles 5(1)(b) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Masud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 7. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 8. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 9. General TOHAMI, Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 10. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 ANNEX III List of persons and entities referred to in Articles 6(1)(a) 1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Director, Qadhafi Foundation. Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. ANNEX IV List of persons and entities referred to in Articles 6(1)(b) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. AL-BAGHDADI, Dr Abdulqader Mohammed Position: Head of the Liaison Office of the Revolutionary Committees Passsport No: B010574 Date of Birth: 01/07/1950 Revolutionary Committees involved in violence against demonstrators. 28.2.2011 7. DIBRI, Abdulqader Yusef Position: Head of Muammar QADHAFI's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. 28.2.2011 8. DORDA, Abu Zayd Umar Position: Director, External Security Organisation Regime loyalist. Head of external intelligence agency. 28.2.2011 9. JABIR, Major General Abu Bakr Yunis Position: Defence Minister Date of Birth: 1952 Place of Birth: Jalo, Libya Overall responsibility for actions of armed forces. 28.2.2011 10. MATUQ, Matuq Mohammed Position: Secretary for Utilities Date of Birth: 1956 Place of Birth: Khoms Senior member of regime. Involvement with Revolutionay Committees. Past history of involvement in suppression of dissent and violence. 28.2.2011 11. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 12. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 28.2.2011 13. QADHAFI, Mohammed Muammar Position: Chairman of Libya's General Post and Telecommunications Company Date of Birth: 1970 Place of Birth: Tripoli, Libya Son of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 14. QADHAFI, Saadi Position: Commander Special Forces Passport No. 014797 Date of Birth: 25/05/1973 Place of Birth: Tripoli, Libya Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. 28.2.2011 15. QADHAFI, Saif al-Arab Date of Birth: 1982 Place of Birth: Tripoli, Libya Son of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 16. AL-SENUSSI, Colonel Abdullah (Al-Megrahi) Position: Director Military Intelligence Date of Birth: 1949 Place of Birth: Sudan Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bomboing of UTA flight. Brother -in-law of Muammar QADHAFI. 28.2.2011 17. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 18. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 19. General TOHAMI, Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 20. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011